Citation Nr: 0314289	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from May 1952 to April 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office.  
During the pendency of the appeal, the veteran moved to North 
Carolina and his claim is being handled by the Winston-Salem, 
North Carolina (RO).

Pursuant to the veteran's request, in February 1996, a 
hearing was held at the RO before a local hearing officer; a 
transcript of the hearing is of record.

The above issue was remanded in July 1997, June 1998, and 
March 1999 for further development.  The case was thereafter 
returned to the Board.

In July 1997, the Board remanded the case to the RO in order 
to afford the veteran a hearing before a member of the Board 
sitting at the RO.  Pursuant to the remand, the veteran was 
scheduled for and notified of a videoconference hearing 
before a member of the Board on April 30, 1998 but he failed 
to report for the scheduled hearing.  In June 1998 and March 
1999, the Board again remanded the case to the RO for still 
further development.  

The issue of entitlement to service connection for tinnitus 
was previously on appeal.  The RO granted service connection 
for tinnitus effective November 28, 1994.  Therefore this 
issue is no longer on appeal.


REMAND

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law. 38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The new law and regulations have 
not been provided to the veteran.  Therefore, to fully comply 
with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the issue of entitlement to service connection 
for bilateral hearing loss was remanded in March 1999.  The 
opinion made reference to the veteran's service medical 
records indicating negative treatment or diagnosis of hearing 
loss in service.  Additionally, mention was made of a reserve 
examination, dated December 1958, indicating a hearing loss.  
Furthermore, there may have also been reference to the 
service medical records on the May 2002 and October 2002 VA 
examination reports.  Additionally, the record indicates that 
the veteran's service medical records were sent to the 
Muskogee RO in February 1995, and the service medical records 
are mentioned on a number of occasions in rating decisions of 
the RO and in statements and supplemental statements of the 
case.  However, the claims folder does not currently contain 
the veteran's service medical records.  As these records 
apparently were once in the possession of VA, the RO should 
take appropriate steps to search for them.

Finally, in this case it is noted that by rating action of 
January 2003, entitlement to service connection for tinnitus 
was granted with an evaluation of 10 percent.   In a 
statement from the veteran dated April 2003, the veteran 
disagreed with the Board's decision to grant him a 10 percent 
disability evaluation for his service connection tinnitus.  
As such, this can be considered as a Notice of Disagreement 
(NOD), and a Statement of the Case should be provided to the 
veteran on this issue.  The filing of a notice of 
disagreement initiates the appellate process, and the claims 
above must be considered in connection with the current 
appeal.   See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO must review the claims file and 
ensure that all notifications and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures are fully 
complied with and satisfied.

2.	The RO should locate and include in 
the claims folder the veteran's 
service medical records during the 
period from 1952 to 1954 and any 
service medical records from reserve 
service including the examination in 
December 1958 as referred to in the 
claims folder.

3.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

4.	As to the disagreement with the 10 
percent disability rating assigned for 
tinnitus, the RO should prepare and 
furnish to the veteran a Statement of 
the Case and afford him the 
opportunity to file a substantive 
appeal with regard to this issue.  To 
perfect an appeal a timely substantive 
appeal must be filed.  Without such 
action, the Board does not have 
jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




